 
ESCROW AGREEMENT
 
 
           This Agreement is dated as of the ___ day of May, 2010 among China
Yongxin Pharmaceuticals Inc., a Delaware corporation (the "Company"), the
subscribers listed on Schedule I hereto (“Subscribers”), and Grushko & Mittman,
P.C. (the "Escrow Agent"):
 
WITNESSETH:
 
           WHEREAS, the Company and Subscribers have entered into a Subscription
Agreement calling for the sale by the Company to the Subscribers of  secured
convertible Notes for an aggregate purchase price of up to $250,000, in a third
closing (“Third Closing”) of the Company’s note and warrant financing; and
 
           WHEREAS, the parties hereto require the Company to deliver the
Notes against payment therefor, with such Notes and the Escrowed Funds to be
delivered to the Escrow Agent, along with the other documents, instruments and
payments hereinafter described, to be held in escrow and released by the Escrow
Agent in accordance with the terms and conditions of this Agreement; and
 
           WHEREAS, the Escrow Agent is willing to serve as escrow agent
pursuant to the terms and conditions of this Agreement;
 
           NOW THEREFORE, the parties agree as follows:
 
ARTICLE I
 
INTERPRETATION
 
           1.1.           Definitions.  Capitalized terms used and not otherwise
defined herein that are defined in the Subscription Agreement shall have the
meanings given to such terms in the Subscription Agreement.  Whenever used in
this Agreement, the following terms shall have the following respective
meanings:
 
§           "Agreement" means this Agreement and all amendments made hereto and
thereto by written agreement between the parties;
 
§           “Amended and Restated Subsidiary Guaranty” shall have the meaning
set forth in Section 3 of the Modification and Consent Agreement;
 
§           “Broker” shall mean StreetCapital Corp.;
 
§           “Broker’s Fee” shall have the meaning set forth in Section 8(a) and
on Schedule 8(a) of the Subscription Agreement;
 
§           “Closing Date” shall have the meaning set forth in Section 1 of the
Subscription Agreement;
 
§            "Escrowed Payment" means an aggregate cash payment of up to
$250,000;
 
§           “Legal Opinion” means the original signed legal opinion referred to
in Section 6 of the Subscription Agreement;
 
 
 

--------------------------------------------------------------------------------

 
 
§           “Modification and Consent Agreement” shall mean the Modification and
Consent Agreement among the Subscribers and the Copmany dated of even date with
this Escrow Agreement.
 
§           “Note” shall have the meaning set forth in the second recital to the
Subscription Agreement for the Third Closing;
 
§           “Principal Amount” shall mean an aggregate of up to $250,000;
 
§            “Subscriber Legal Fees” shall have the meaning set forth in Section
14 of the Modification and Consent Agreement;
 
§           "Subscription Agreement" means the Subscription Agreement (and the
exhibits and schedules thereto including fully executed Amended and Restated
Lockup Agreements referred to in Section 3 of the Modification and Consent
Agreement and Section 9(u) of the Subscription Agreement) entered into or to be
entered into by the Company and Subscribers in reference to the sale and
purchase of the Notes in the Third Closing;
 
§           “Warrants” shall have the meaning set forth in Section 2(b) of the
Subscription Agreement for the Third Closing;
 
§           Collectively, the Legal Opinion, Notes, Amended and Restated
Subsidiary Guaranty, Amended and Restated Lockup Agreements, Warrants, the
executed Subscription Agreement, the executed Modification and Consent
Agreement, Broker’s Fee and Subscriber Legal Fees are referred to as “Company
Documents”; and
 
§           Collectively, the Escrowed Payment and the Subscribers’ executed
Subscription Agreements for the Third Closing, and the executed Modification and
Consent Agreement are referred to as “Subscriber Documents”.
 
           1.2.           Entire Agreement.  This Agreement along with the
Company Documents and the Subscriber Documents to which the Subscriber and the
Company or Subsidiary are a party constitute the entire agreement between the
parties hereto pertaining to the Company Documents and Subscriber Documents and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties.  There are no warranties,
representations and other agreements made by the parties in connection with the
subject matter hereof, except as specifically set forth in this Agreement, the
Company Documents and the Subscriber Documents.
 
           1.3.           Extended Meanings.  In this Agreement words importing
the singular number include the plural and vice versa; words importing the
masculine gender include the feminine and neuter genders.  The word "person"
includes an individual, body corporate, partnership, trustee or trust or
unincorporated association, executor, administrator or legal representative.
 
           1.4.           Waivers and Amendments.  This Agreement may be
amended, modified, superseded, cancelled, renewed or extended, and the terms and
conditions hereof may be waived, only by a written instrument signed by all
parties, or, in the case of a waiver, by the party waiving compliance.  Except
as expressly stated herein, no delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any right, power or privilege hereunder
preclude any other or future exercise of any other right, power or privilege
hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
           1.5.           Headings.  The division of this Agreement into
articles, sections, subsections and paragraphs and the insertion of headings are
for convenience of reference only and shall not affect the construction or
interpretation of this Agreement.
 
           1.6.           Law Governing this Agreement.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflicts of laws principles that would result in the
application of the substantive laws of another jurisdiction.  Any action brought
by either party against the other concerning the transactions contemplated by
this Agreement shall be brought only in the state courts of New York or in the
federal courts located in the state of New York.  Both parties and the
individuals executing this Agreement and other agreements on behalf of the
Company agree to submit to the jurisdiction of such courts and waive trial by
jury.  The prevailing party (which shall be the party which receives an award
most closely resembling the remedy or action sought) shall be entitled to
recover from the other party its reasonable attorney's fees and costs.  In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.
 
           1.7.           Specific Enforcement, Consent to Jurisdiction.  The
Company and Subscribers acknowledge and agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injuction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.  Subject to Section 1.6 hereof, each of the Company
and Subscribers hereby waives, and agrees not to assert in any such suit, action
or proceeding, any claim that it is not personally subject to the jurisdiction
of such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper.  Nothing
in this Section shall affect or limit any right to serve process in any other
manner permitted by law.
 
ARTICLE II
 
DELIVERIES TO THE ESCROW AGENT
 
           2.1.           Company Deliveries.  On or before the Closing Date,
the Company shall execute and deliver the Company Documents to the Escrow Agent.
 
2.2.           Subscriber Deliveries.  On or before the Closing Date,
Subscribers shall execute and deliver the Subscriber Documents, and shall
deliver the Escrowed Payment in cash, to the Escrow Agent.  The Escrowed Payment
will be delivered pursuant to the following wire transfer instructions:


Citibank, N.A.
1155 6th Avenue
New York, NY 10036
ABA Number: 0210-00089
For Credit to: Grushko & Mittman, IOLA Trust Account
Account Number: 45208884
 
 
3

--------------------------------------------------------------------------------

 
 
           2.3.           Intention to Create Escrow Over Company Documents and
Subscriber Documents.  The Subscribers and Company intend that the Company
Documents and Subscriber Documents shall be held in escrow by the Escrow Agent
pursuant to this Agreement for their benefit as set forth herein.
 
           2.4.           Escrow Agent to Deliver Company Documents and
Subscriber Documents.  The Escrow Agent shall hold and release the Company
Documents and Subscriber Documents only in accordance with the terms and
conditions of this Agreement.
 
ARTICLE III
 
RELEASE OF COMPANY DOCUMENTS AND SUBSCRIBER DOCUMENTS
 
           3.1.           Release of Escrow.  Subject to the provisions of
Section 4.2, the Escrow Agent shall release the Company Documents and Subscriber
Documents as follows:
 
                      (a)           On the Closing Date, the Escrow Agent will
simultaneously release the Company Documents to the Subscribers and release the
Subscriber Documents to the Company, except that: (i) the Broker’s Fee will be
released to the Broker; and (ii) Subscriber Legal Fees will be released directly
to the Subscriber’s attorneys,
 
(b)           Notwithstanding the above, upon receipt by the Escrow Agent of
joint written instructions ("Joint Instructions") signed by the Company and the
Subscribers, it shall deliver the Company Documents and Subscriber Documents in
accordance with the terms of the Joint Instructions.
 
                      (c)           Anything herein to the contrary
notwithstanding, upon receipt by the Escrow Agent of a final and non-appealable
judgment, order, decree or award of a court of competent jurisdiction (a "Court
Order"), the Escrow Agent shall deliver the Company Documents and Subscriber
Documents in accordance with the Court Order.  Any Court Order shall be
accompanied by an opinion of counsel for the party presenting the Court Order to
the Escrow Agent (which opinion shall be satisfactory to the Escrow Agent) to
the effect that the court issuing the Court Order has competent jurisdiction and
that the Court Order is final and non-appealable.
 
           3.2.           If a Closing does not take place on or before May 15,
2010, the Escrow Agent will promptly return the applicable Company Documents to
the Company and return the Subscriber Documents to the Subscriber.


3.3.           Acknowledgement of Company and Subscriber; Disputes.  The Company
and the Subscribers acknowledge that the only terms and conditions upon which
the Company Documents and Subscriber Documents are to be released are set forth
in Sections 3 and 4 of this Agreement.  The Company and the Subscribers reaffirm
their agreement to abide by the terms and conditions of this Agreement with
respect to the release of the Company Documents and Subscriber Documents.  Any
dispute with respect to the release of the Company Documents and Subscriber
Documents shall be resolved pursuant to Section 4.2 or by agreement between the
Company and Subscribers.
 
 
4

--------------------------------------------------------------------------------

 

 
ARTICLE IV
 
CONCERNING THE ESCROW AGENT


4.1.           Duties and Responsibilities of the Escrow Agent.  The Escrow
Agent's duties and responsibilities shall be subject to the following terms and
conditions:
 
                      (a)           The Subscribers and Company acknowledge and
agree that the Escrow Agent (i) shall not be responsible for or bound by, and
shall not be required to inquire into whether either the Subscribers or Company
is entitled to receipt of the Company Documents and Subscriber Documents
pursuant to any other agreement or otherwise; (ii) shall be obligated only for
the performance of such duties as are specifically assumed by the Escrow Agent
pursuant to this Agreement; (iii) may rely on and shall be protected in acting
or refraining from acting upon any written notice, instruction, instrument,
statement, request or document furnished to it hereunder and believed by the
Escrow Agent in good faith to be genuine and to have been signed or presented by
the proper person or party, without being required to determine the authenticity
or correctness of any fact stated therein or the propriety or validity or the
service thereof; (iv) may assume that any person believed by the Escrow Agent in
good faith to be authorized to give notice or make any statement or execute any
document in connection with the provisions hereof is so authorized; (v) shall
not be under any duty to give the property held by Escrow Agent hereunder any
greater degree of care than Escrow Agent gives its own similar property; and
(vi) may consult counsel satisfactory to Escrow Agent, the opinion of such
counsel to be full and complete authorization and protection in respect of any
action taken, suffered or omitted by Escrow Agent hereunder in good faith and in
accordance with the opinion of such counsel.
 
(b)           The Subscribers and Company acknowledge that the Escrow Agent is
acting solely as a stakeholder at their request and that the Escrow Agent shall
not be liable for any action taken by Escrow Agent in good faith and believed by
Escrow Agent to be authorized or within the rights or powers conferred upon
Escrow Agent by this Agreement.  The Subscribers and Company, jointly and
severally, agree to indemnify and hold harmless the Escrow Agent and any of
Escrow Agent's partners, employees, agents and representatives for any action
taken or omitted to be taken by Escrow Agent or any of them hereunder, including
the fees of outside counsel and other costs and expenses of defending itself
against any claim or liability under this Agreement, except in the case of gross
negligence or willful misconduct on Escrow Agent's part committed in its
capacity as Escrow Agent under this Agreement.  The Escrow Agent shall owe a
duty only to the Subscribers and Company under this Agreement and to no other
person.
 
                      (c)           The Subscribers and Company jointly and
severally agree to reimburse the Escrow Agent for outside counsel fees, to the
extent authorized hereunder and incurred in connection with the performance of
its duties and responsibilities hereunder.
 
                      (d)           The Escrow Agent may at any time resign as
Escrow Agent hereunder by giving five (5) days prior written notice of
resignation to the Subscribers and the Company.  Prior to the effective date of
the resignation as specified in such notice, the Subscribers and Company will
issue to the Escrow Agent a Joint Instruction authorizing delivery of the
Company Documents and Subscriber Documents to a substitute Escrow Agent selected
by the Subscribers and Company.  If no successor Escrow Agent is named by the
Subscribers and Company, the Escrow Agent may apply to a court of competent
jurisdiction in the State of New York for appointment of a successor Escrow
Agent, and to deposit the Company Documents and Subscriber Documents with the
clerk of any such court.
 
                      (e)           Other than in connection with the Subscriber
Legal Fees, the Escrow Agent does not have and will not have any interest in the
Company Documents and Subscriber Documents, but is serving only as escrow agent,
having only possession thereof.  The Escrow Agent shall not be liable for any
loss resulting from the making or retention of any investment in accordance with
this Escrow Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
                      (f)           This Agreement sets forth exclusively the
duties of the Escrow Agent with respect to any and all matters pertinent thereto
and no implied duties or obligations shall be read into this Agreement.
 
                      (g)           The Escrow Agent shall be permitted to act
as counsel for the Subscribers in any dispute as to the disposition of the
Company Documents and Subscriber Documents, in any other dispute between the
Subscribers and Company, whether or not the Escrow Agent is then holding the
Company Documents and Subscriber Documents and continues to act as the Escrow
Agent hereunder.
 
                      (h)           The provisions of this Section 4.1 shall
survive the resignation of the Escrow Agent or the termination of this
Agreement.
 
           4.2.           Dispute Resolution: Judgments.  Resolution of disputes
arising under this Agreement shall be subject to the following terms and
conditions:
 
                      (a)           If any dispute shall arise with respect to
the delivery, ownership, right of possession or disposition of the Company
Documents and Subscriber Documents, or if the Escrow Agent shall in good faith
be uncertain as to its duties or rights hereunder, the Escrow Agent shall be
authorized, without liability to anyone, to (i) refrain from taking any action
other than to continue to hold the Company Documents and Subscriber Documents
pending receipt of a Joint Instruction from the Subscribers and Company, or (ii)
deposit the Company Documents and Subscriber Documents with any court of
competent jurisdiction in the State of New York, in which event the Escrow Agent
shall give written notice thereof to the Subscribers and the Company and shall
thereupon be relieved and discharged from all further obligations pursuant to
this Agreement.  The Escrow Agent may, but shall be under no duty to, institute
or defend any legal proceedings which relate to the Company Documents and
Subscriber Documents.  The Escrow Agent shall have the right to retain counsel
if it becomes involved in any disagreement, dispute or litigation on account of
this Agreement or otherwise determines that it is necessary to consult counsel.
 
                      (b)           The Escrow Agent is hereby expressly
authorized to comply with and obey any Court Order.  In case the Escrow Agent
obeys or complies with a Court Order, the Escrow Agent shall not be liable to
the Subscribers and Company or to any other person, firm, corporation or entity
by reason of such compliance.
 
ARTICLE V
 
GENERAL MATTERS
 
           5.1.           Termination.  This escrow shall terminate upon the
release of all of the Company Documents and Subscriber Documents or at any time
upon the agreement in writing of the Subscribers and Company.
 
           5.2.           Notices.   All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:
 
 
6

--------------------------------------------------------------------------------

 
 
(a)           If to the Company, to:
 
China Yongxin Pharmaceuticals, Inc.
927 Canada Court
City of Industry, CA 91748
Attn: Yongxin Liu, CEO
Fax: (626) 581-9138


With a copy by facsimile only to:


Richardson & Patel, LLP
10900 Wilshire Blvd., Suite 500
Los Angeles, CA 90024
Attn: Ryan Hong, Esq.
Fax: (310) 208-1154


(b)           If to the Subscribers: to the addresses set forth on Schedule I


With a copy by facsimile only to:
 
Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax: 212-697-3575


(c)           If to the Broker, to:


StreetCapital Corp.
300 Colonial Center Parkway, Suite 260
Roswell, GA 30076
Attn: Vince Sbarra
Fax: (678) 353-2188
 
(d)           If to the Escrow Agent, to:
 
Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax: 212-697-3575
 
or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.
 
           5.3.           Interest.  The Escrowed Payment shall not be held in
an interest bearing account nor will interest be payable in connection
therewith.  In the event the Escrowed Payment is deposited in an interest
bearing account, the Subscribers shall be entitled to receive any accrued
interest thereon, but only if the Escrow Agent receives from the Subscriber the
Subscribers’ United States taxpayer identification number and other requested
information and forms.
 
           5.4.           Assignment; Binding Agreement.  Neither this Agreement
nor any right or obligation hereunder shall be assignable by any party without
the prior written consent of the other parties hereto.  This Agreement shall
enure to the benefit of and be binding upon the parties hereto and their
respective legal representatives, successors and assigns.
 
 
7

--------------------------------------------------------------------------------

 
 
           5.5.           Invalidity.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal, or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained herein shall not be in any way
impaired thereby, it being intended that all of the rights and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law.
 
           5.6.           Counterparts/Execution.  This Agreement may be
executed in any number of counterparts and by different signatories hereto on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument.  This Agreement may be executed by facsimile transmission and
delivered by facsimile transmission.
 
           5.7.           Agreement.  Each of the undersigned states that he has
read the foregoing Escrow Agreement and understands and agrees to it.
 


 


[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]


 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the udersigned have executed and delivered this Escrow
Agreement, as of the date first written above.



 
“COMPANY”
CHINA YONGXIN PHARMACEUTICALS INC.
a Delaware corporation
         
 
By:
        Yongxin Liu       Chief Executive Officer          

 
 

 
ESCROW AGENT:
 
GRUSHKO & MITTMAN, P.C.
         
 
By:
        Name:                  

 
 

 
SUBSCRIBERS:
                       
 
Pring Name of Subscriber
            By:               Name:                Title:     

 
 
9

--------------------------------------------------------------------------------

 
 
 